                       Case 19-03460 Document 32 Filed in TXSB on 12/06/19 Page 1 of 1

✎ B 250A (Rev. 8/96)



                               UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF

In re                                                                        Bankruptcy Case No. 15-34287 (MI)
           Black Elk Energy Offshore Operations Debtor

              Richard Schmidt, Litigation Trustee Plaintiff

                                                                             Adversary Proceeding No. 4:19-ap-03460
           Mind, Body And Soul Co., Ltd., Huang
                Lai Tsu Hsia, Shloime Wagschal,
                                                  Defendant
             Dresden Investments, Ltd., Estate Of
                    Marcos Katz, and Adela Katz

                               SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after service of this summons, except that the United
States and its offices and agencies shall file a motion or answer to the complaint within 35 days.

                       Address of Clerk
                         Bob Casey Federal Courthouse
                         515 Rusk Street
                         Houston, Texas 77002
At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s attorney.

                       Name and Address of Plaintiff’s Attorney
                         Jeff Potts, Smyser Kaplan & Veselka , LLP, 717 Texas Avenue, Suite 2800,
                         Houston, Texas 77002
                         Matthew Okin, David Curry, Jr., Okin Adams, 1113 Vine Street, Suite 201,
                         Houston, Texas 77002

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT
BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE
COMPLAINT.


                                                                             Clerk of the Bankruptcy Court


                                                              By:
                              Date                                                      Deputy Clerk



920781.1
